Opinion of the Court by
Judge Lindsay:
The oral instruction given by the court to the jury was not objected to by either party when given.
The verdict of the jury cannot be said to be palpably against the weight of the evidence.
The evidence does not very clearly establish the specific contract sued on, nor the amount realized from the products of appellant’s forty acres of land during the year of 1869, but neither of these allegations are specifically denied by him.
We do.not feel authorized to disturb the finding of the jury.
Judgment affirmed.